Citation Nr: 1642676	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  13-06 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1971 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has bilateral hearing loss as a result of noise exposure during active duty as an airplane mechanic.  The Veteran was most recently afforded a VA audiological examination in May 2012.  The examiner concluded the Veteran's hearing loss was less likely than not related to his military service because his hearing acuity was within normal limits at entrance and at separation from service.  In an addendum opinion provided in July 2012, the examiner noted audiograms dated in October 1971 and March 1972 demonstrating bilateral hearing loss.  However, the examiner concluded that these audiograms were inconsistent with the discharge audiogram and noted that an Ear, Nose, and Throat medical record suggested the Veteran had fluid in his ears at that time, which would affect hearing sensitivity across all frequencies.  The examiner again found that the Veteran's hearing loss is less likely than not related to noise exposure in service.

The Court has specifically held that a veteran's normal hearing at separation does not necessarily indicate that the Veteran experienced no in-service loss of hearing acuity.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  Additionally, the examiner failed to address the significance, if any, of an in-service incidence of fluid in the Veteran's ears and his currently claimed hearing loss disability.  As such, an addendum opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any updated relevant VA treatment records.  After obtaining any necessary releases, obtain any relevant private treatment records identified by the Veteran.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed bilateral hearing loss.  All necessary tests and studies shall be conducted, and the claims file should be made available to the examiner for review in conjunction with the examination.  Such a review should be noted in the examination report.

The examiner shall opine whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's bilateral hearing loss was incurred in or as a result of noise exposure during active duty service.

The examiner is advised to accept the Veteran's in-service history of noise exposure.  Due consideration should also be given to lay statements from the Veteran concerning the initial onset of his hearing loss.  The documented in-service shifts in hearing acuity along with "suggestion" of fluid in the years should be discussed as well.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. Upon completion of the above, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

